                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARIO TORRES,                                        Case No. 17-cv-06587-SI
                                   8                     Plaintiff,
                                                                                              JUDGMENT
                                   9              v.

                                  10     NATALIE SABA, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          This action is dismissed (a) for failure to state a claim upon which relief may be granted as

                                  14   to the claims giving the court federal question jurisdiction and (b) without prejudice to plaintiff

                                  15   filing an action in state court to pursue his state law claims.

                                  16

                                  17          IT IS SO ORDERED AND ADJUDGED.

                                  18   Dated: January 4, 2019

                                  19                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
